Exhibit 10.6

 

GUARANTY OF PAYMENT AGREEMENT

 

THIS GUARANTY OF PAYMENT AGREEMENT (this “Agreement”) is made this 30th day of
April, 2010, by SURPLUS ACQUISITION VENTURE, LLC, a limited liability company
organized under the laws of the State of Delaware (the “Guarantor”), for the
benefit of BANK OF AMERICA, N.A., a national banking association, its successors
and assigns (the “Lender”).

 

RECITALS

 

A.            LIQUIDITY SERVICES, INC., a corporation organized under the laws
of the State of Delaware (the “Borrower”) has applied to the Lender for a
revolving credit facility in the maximum principal amount of Thirty Million
Dollars ($30,000,000) and, as part of that revolving credit facility, a letter
of credit facility in the maximum principal amount of Ten Million Dollars
($10,000,000) (collectively, the “Credit Facilities”), which is to be advanced
pursuant to the terms of a Financing and Security Agreement of even date
herewith by and between the Borrower and the Lender (as amended, modified,
restated, substituted, extended and renewed at any time and from time to time,
the “Financing Agreement”).

 

B.            All defined terms used in this Agreement and not defined herein
shall have the meaning given to such terms in the Financing Agreement.

 

C.            The Guarantor has requested that the Lender enter into the
Financing Agreement with the Borrower and make the Credit Facilities available
to the Borrower.

 

D.            The Lender has required, as a condition to entering into the
Financing Agreement, that the Guarantor execute, among other things, that
certain Security Agreement of even date herewith by Guarantor in favor of
Lender, as amended from time to time, that certain Pledge, Assignment and
Security Agreement of even date herewith by Guarantor in favor of Lender, as
amended from time to time, and this Agreement as additional security for the
payment and performance of the Obligations.

 

NOW, THEREFORE, in order to induce the Lender to enter into the Financing
Agreement, the Guarantor covenants and agrees with the Lender as follows:

 

ARTICLE I
THE GUARANTY

 

Section 1.1             Guaranty.

 

In order to induce the Lender to make the Credit Facilities available to
Borrower, the Guarantor hereby unconditionally and irrevocably guarantees to the
Lender:

 

(A)           THE DUE AND PUNCTUAL PAYMENT IN FULL (AND NOT MERELY THE
COLLECTIBILITY) OF THE PRINCIPAL OF THE OBLIGATIONS AND THE INTEREST THEREON, IN
EACH CASE WHEN DUE AND PAYABLE, ALL ACCORDING TO THE TERMS OF ANY PROMISSORY
NOTE EVIDENCING ALL OR ANY PART OF THE OBLIGATIONS,

 

--------------------------------------------------------------------------------


 

INCLUDING WITHOUT LIMITATION, THE REVOLVING CREDIT NOTE, AND THE OTHER FINANCING
DOCUMENTS (AS THAT TERM IS DEFINED IN THE FINANCING AGREEMENT);

 

(B)           THE DUE AND PUNCTUAL PAYMENT IN FULL (AND NOT MERELY THE
COLLECTIBILITY) OF ALL OTHER SUMS AND CHARGES WHICH MAY AT ANY TIME BE DUE AND
PAYABLE IN ACCORDANCE WITH, OR SECURED BY, ANY PROMISSORY NOTE EVIDENCING ALL OR
ANY PART OF THE OBLIGATIONS OR ANY OF THE OTHER FINANCING DOCUMENTS;

 

(C)           THE DUE AND PUNCTUAL PERFORMANCE OF ALL OF THE OTHER TERMS,
COVENANTS AND CONDITIONS CONTAINED IN THE FINANCING DOCUMENTS; AND

 

(D)           ALL INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OF ANY KIND AND
NATURE OF THE BORROWER TO THE LENDER, WHETHER NOW EXISTING OR HEREAFTER CREATED
OR ARISING, DIRECT OR INDIRECT, MATURED OR UNMATURED, AND WHETHER ABSOLUTE OR
CONTINGENT, JOINT, SEVERAL OR JOINT AND SEVERAL, AND HOWSOEVER OWNED, HELD OR
ACQUIRED.

 

Section 1.2             Guaranty Unconditional.

 

The obligations and liabilities of the Guarantor under this Agreement shall be
absolute and unconditional, irrespective of the genuineness, validity, priority,
regularity or enforceability of the Financing Agreement, any promissory note
evidencing all or any part of the Obligations, or any of the other Financing
Documents or any other circumstance which might otherwise constitute a legal or
equitable discharge of a surety or guarantor.  The Guarantor expressly agrees
that the Lender may, in its sole and absolute discretion, without notice to or
further assent of the Guarantor and without in any way releasing, affecting or
in any way impairing the obligations and liabilities of the Guarantor hereunder:

 

(A)           WAIVE COMPLIANCE WITH, OR ANY DEFAULTS UNDER, OR GRANT ANY OTHER
INDULGENCES UNDER OR WITH RESPECT TO ANY OF THE FINANCING DOCUMENTS;

 

(B)           MODIFY, AMEND, CHANGE OR TERMINATE ANY PROVISIONS OF ANY OF THE
FINANCING DOCUMENTS;

 

(C)           GRANT EXTENSIONS OR RENEWALS OF OR WITH RESPECT TO ANY PROMISSORY
NOTE EVIDENCING ALL OR ANY PART OF THE OBLIGATIONS, ANY OF THE OTHER FINANCING
DOCUMENTS OR ANY OF THE OBLIGATIONS;

 

(D)           EFFECT ANY RELEASE, SUBORDINATION, COMPROMISE OR SETTLEMENT IN
CONNECTION WITH ANY PROMISSORY NOTE EVIDENCING ALL OR ANY PART OF THE
OBLIGATIONS, ANY OF THE OTHER FINANCING DOCUMENTS, OR ANY OF THE OBLIGATIONS;

 

(E)           AGREE TO THE SUBSTITUTION, EXCHANGE, RELEASE OR OTHER DISPOSITION
OF THE COLLATERAL OR ANY PART THEREOF, OR ANY OTHER COLLATERAL FOR THE
OBLIGATIONS OR TO THE SUBORDINATION OF ANY LIEN OR SECURITY INTEREST THEREIN;

 

(F)            MAKE ADVANCES FOR THE PURPOSE OF PERFORMING ANY TERM, PROVISION
OR COVENANT CONTAINED IN THE FINANCING AGREEMENT OR ANY OF THE OTHER FINANCING
DOCUMENTS WITH RESPECT TO WHICH THE BORROWER SHALL THEN BE IN DEFAULT;

 

2

--------------------------------------------------------------------------------


 

(G)           MAKE FUTURE ADVANCES TO THE BORROWER PURSUANT TO THE FINANCING
AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS;

 

(H)           ASSIGN, PLEDGE, HYPOTHECATE OR OTHERWISE TRANSFER THE FINANCING
AGREEMENT, ANY OF THE FINANCING DOCUMENTS OR THIS AGREEMENT OR ANY INTEREST
THEREIN;

 

(I)            DEAL IN ALL RESPECTS WITH THE BORROWER AS IF THIS AGREEMENT WERE
NOT IN EFFECT; AND

 

(J)            EFFECT ANY RELEASE, COMPROMISE OR SETTLEMENT WITH ANOTHER
GUARANTOR.

 

Section 1.3             Guaranty Primary.

 

The obligations and liabilities of the Guarantor under this Agreement shall be
primary, direct and immediate, shall not be subject to any counterclaim,
recoupment, setoff, reduction or defense based upon any claim that the Guarantor
may have against the Borrower, the Lender and/or any other guarantor and shall
not be conditional or contingent upon pursuit or enforcement by the Lender of
any remedies it may have against the Borrower with respect to any promissory
note evidencing all or any part of the Obligations or any of the other Financing
Documents, whether pursuant to the terms thereof or by operation of law. 
Without limiting the generality of the foregoing, the Lender shall not be
required to make any demand upon the Borrower, or to sell the Collateral or
otherwise pursue, enforce or exhaust its remedies against the Borrower or the
Collateral either before, concurrently with or after pursuing or enforcing its
rights and remedies hereunder.  Any one or more successive or concurrent actions
or proceedings may be brought against the Guarantor under this Agreement, either
in the same action, if any, brought against the Borrower or in separate actions
or proceedings, as often as the Lender may deem expedient or advisable.  Without
limiting the foregoing, it is specifically understood that any modification,
limitation or discharge of any of the liabilities or obligations of the
Borrower, any other guarantor or any obligor under any of the Financing
Documents, arising out of, or by virtue of, any bankruptcy, arrangement,
reorganization or similar proceeding for relief of debtors under federal or
state law initiated by or against the Borrower or the Guarantor or any obligor
under any of the Financing Documents shall not modify, limit, lessen, reduce,
impair, discharge, or otherwise affect the liability of the Guarantor hereunder
in any manner whatsoever, and this Agreement shall remain and continue in full
force and effect.  It is the intent and purpose of this Agreement that the
Guarantor shall and does hereby waive all rights and benefits which might accrue
to any other guarantor by reason of any such proceeding, and the Guarantor
agrees that it shall be liable for the full amount of the obligations and
liabilities under this Agreement, regardless of, and irrespective to, any
modification, limitation or discharge of the liability of the Borrower, any
other guarantor or any obligor under any of the Financing Documents, that may
result from any such proceedings.

 

Section 1.4             Certain Waivers by the Guarantor.

 

The Guarantor hereby unconditionally, irrevocably and expressly waives:

 

3

--------------------------------------------------------------------------------


 

(A)           PRESENTMENT AND DEMAND FOR PAYMENT OF THE PRINCIPAL OF OR INTEREST
ON ANY PROMISSORY NOTE EVIDENCING ALL OR ANY PART OF THE OBLIGATIONS AND PROTEST
OF NON-PAYMENT;

 

(B)           NOTICE OF ACCEPTANCE OF THIS AGREEMENT AND OF PRESENTMENT, DEMAND
AND PROTEST THEREOF;

 

(C)           NOTICE OF ANY DEFAULT HEREUNDER OR UNDER THE FINANCING AGREEMENT,
OR ANY OF THE OTHER FINANCING DOCUMENTS AND NOTICE OF ALL INDULGENCES;

 

(D)           NOTICE OF ANY INCREASE IN THE AMOUNT OF ANY PORTION OF OR ALL OF
THE INDEBTEDNESS GUARANTEED BY THIS AGREEMENT;

 

(E)           DEMAND FOR OBSERVANCE, PERFORMANCE OR ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THIS AGREEMENT, THE FINANCING AGREEMENT OR ANY OF THE
OTHER FINANCING DOCUMENTS;

 

(F)            ALL ERRORS AND OMISSIONS IN CONNECTION WITH THE LENDER’S
ADMINISTRATION OF ALL INDEBTEDNESS GUARANTEED BY THIS AGREEMENT, EXCEPT ERRORS
AND OMISSIONS RESULTING FROM ACTS OF BAD FAITH;

 

(G)           ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A MARSHALLING OF THE ASSETS
OF THE BORROWER;

 

(H)           ANY ACT OR OMISSION OF THE LENDER (EXCEPT ACTS OR OMISSIONS IN BAD
FAITH) WHICH CHANGES THE SCOPE OF THE GUARANTOR’S RISK HEREUNDER; AND

 

(I)            ALL OTHER NOTICES AND DEMANDS OTHERWISE REQUIRED BY LAW WHICH THE
GUARANTOR MAY LAWFULLY WAIVE.

 

Section 1.5             Reimbursement for Expenses.

 

In the event the Lender shall commence any action or proceeding for the
enforcement of this Agreement, then the Guarantor will reimburse the Lender,
promptly upon demand, for any and all expenses incurred by the Lender in
connection with such action or proceeding including, without limitation,
reasonable attorneys’ fees together with interest thereon at the Post-Default
Rate.

 

Section 1.6             Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the provisions of this Agreement (individually, an
“Event of Default” and collectively, the “Events of Default”):

 

(A)           THE FAILURE OF THE GUARANTOR TO PAY ANY OF THE OBLIGATIONS AS AND
WHEN DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

(B)           ANY REPRESENTATION OR WARRANTY MADE IN THIS AGREEMENT OR IN ANY
REPORT, STATEMENT, SCHEDULE, CERTIFICATE, OPINION (INCLUDING ANY OPINION OF
COUNSEL FOR THE GUARANTOR), FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED IN
CONNECTION WITH THIS AGREEMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING
WHEN MADE (OR, IF APPLICABLE, WHEN REAFFIRMED) IN ANY MATERIAL RESPECT.

 

(C)           THE FAILURE OF THE GUARANTOR TO PERFORM, OBSERVE OR COMPLY WITH
ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT.

 

(D)           A DEFAULT SHALL OCCUR UNDER ANY OF THE OTHER FINANCING DOCUMENTS
AND SUCH DEFAULT IS NOT CURED WITHIN ANY APPLICABLE GRACE PERIOD PROVIDED
THEREIN.

 

(E)           THE GUARANTOR SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF
A RECEIVER, TRUSTEE OR LIQUIDATOR OF ITSELF OR ANY OF ITS PROPERTY, (II) ADMIT
IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY MATURE, (III) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) BE ADJUDICATED A BANKRUPT OR
INSOLVENT, (V) FILE A VOLUNTARY PETITION IN BANKRUPTCY OR A PETITION OR AN
ANSWER SEEKING OR CONSENTING TO REORGANIZATION OR AN ARRANGEMENT WITH CREDITORS
OR TO TAKE ADVANTAGE OF ANY BANKRUPTCY, REORGANIZATION, INSOLVENCY, READJUSTMENT
OF DEBT, DISSOLUTION OR LIQUIDATION LAW OR STATUTE, OR AN ANSWER ADMITTING THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY PROCEEDING UNDER ANY
SUCH LAW, OR TAKE ACTION FOR THE PURPOSES OF EFFECTING ANY OF THE FOREGOING, OR
(VI) BY ANY ACT INDICATE ITS CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN ANY SUCH
PROCEEDING OR THE APPOINTMENT OF ANY RECEIVER OF OR TRUSTEE FOR ANY OF ITS
PROPERTY, OR SUFFER ANY SUCH RECEIVERSHIP, TRUSTEESHIP OR PROCEEDING TO CONTINUE
UNDISCHARGED FOR A PERIOD OF SIXTY (60) DAYS, OR (VII) BY ANY ACT INDICATE ITS
CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN ANY ORDER, JUDGMENT OR DECREE BY ANY
COURT OF COMPETENT JURISDICTION OR ANY GOVERNMENTAL AUTHORITY ENJOINING OR
OTHERWISE PROHIBITING THE OPERATION OF A MATERIAL PORTION OF THE GUARANTOR’S
BUSINESS OR THE USE OR DISPOSITION OF A MATERIAL PORTION OF THE GUARANTOR’S
ASSETS.

 

(F)            (I) AN ORDER FOR RELIEF SHALL BE ENTERED IN ANY INVOLUNTARY CASE
BROUGHT AGAINST THE GUARANTOR UNDER THE BANKRUPTCY CODE, OR (II) ANY SUCH CASE
SHALL BE COMMENCED AGAINST THE GUARANTOR AND SHALL NOT BE DISMISSED WITHIN SIXTY
(60) DAYS AFTER THE FILING OF THE PETITION, OR (III) AN ORDER, JUDGMENT OR
DECREE UNDER ANY OTHER LAW IS ENTERED BY ANY COURT OF COMPETENT JURISDICTION OR
BY ANY OTHER GOVERNMENTAL AUTHORITY ON THE APPLICATION OF A GOVERNMENTAL
AUTHORITY OR OF A PERSON OTHER THAN THE GUARANTOR (A) ADJUDICATING THE GUARANTOR
BANKRUPT OR INSOLVENT, OR (B) APPOINTING A RECEIVER, TRUSTEE OR LIQUIDATOR OF
THE GUARANTOR, OR OF A MATERIAL PORTION OF THE GUARANTOR’S ASSETS, OR
(C) ENJOINING, PROHIBITING OR OTHERWISE LIMITING THE OPERATION OF A MATERIAL
PORTION OF THE GUARANTOR’S BUSINESS OR THE USE OR DISPOSITION OF A MATERIAL
PORTION OF THE GUARANTOR’S ASSETS, AND SUCH ORDER, JUDGMENT OR DECREE CONTINUES
UNSTAYED AND IN EFFECT FOR A PERIOD OF THIRTY (30) DAYS FROM THE DATE ENTERED.

 

5

--------------------------------------------------------------------------------


 

(G)           UNLESS ADEQUATELY INSURED, THE ENTRY OF A FINAL JUDGMENT FOR THE
PAYMENT OF MONEY INVOLVING MORE THAN $2,000,000 AGAINST THE GUARANTOR, AND THE
FAILURE BY THE GUARANTOR TO DISCHARGE THE SAME, OR CAUSE IT TO BE DISCHARGED,
WITHIN THIRTY (30) DAYS FROM THE DATE OF THE ORDER, DECREE OR PROCESS UNDER
WHICH OR PURSUANT TO WHICH SUCH JUDGMENT WAS ENTERED, OR TO SECURE A STAY OF
EXECUTION PENDING APPEAL OF SUCH JUDGMENT.

 

(H)           IF THE GUARANTOR SHALL LIQUIDATE, DISSOLVE OR TERMINATE ITS
EXISTENCE OR ANY CHANGE IN CONTROL OF THE GUARANTOR OCCURS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE LENDER.

 

(I)            ANY EXECUTION OR ATTACHMENT SHALL BE LEVIED AGAINST ANY
COLLATERAL FOR THIS AGREEMENT HAVING AN AGGREGATE VALUE IN EXCESS OF FIVE
HUNDRED THOUSAND DOLLARS ($500,000), OR ANY PART THEREOF, AND SUCH EXECUTION OR
ATTACHMENT SHALL NOT BE SET ASIDE, DISCHARGED OR STAYED WITHIN THIRTY (30) DAYS
AFTER THE SAME SHALL HAVE BEEN LEVIED.

 

Section 1.7             Rescission of Election to Accelerate.

 

In the event the Lender shall elect to accelerate the maturity of any promissory
note evidencing all or any part of the Obligations as to the Guarantor pursuant
to the provisions of this Agreement, such election may be rescinded by written
acknowledgment to that effect by the Lender; provided, however, that the
acceptance of a partial payment on account of any promissory note evidencing all
or any part of the Obligations shall not alone effect or rescind such election.

 

Section 1.8             Subordination; Subrogation.

 

In the event the Guarantor shall advance any sums to the Borrower, or in the
event the Borrower has heretofore or shall hereafter become indebted to the
Guarantor before the Obligations have been paid in full, all such advances and
indebtedness shall be subordinate in all respects to the Obligations (the
“Guarantor Subordinated Debt”).  Any payment to the Guarantor on account of the
Guarantor Subordinated Debt shall be collected and received by the Lender or the
Guarantor in trust for the Lender and shall be paid over to the Lender on
account of the Obligations without impairing or releasing the obligations of the
Guarantor hereunder.

 

Without the prior written consent of the Lender, the Guarantor shall not ask,
demand, receive, accept, sue for, set off, collect or enforce the Guarantor
Subordinated Debt or any collateral and security therefor.  The Guarantor
represents and warrants to the Lender that the Guarantor Subordinated Debt is
unsecured and agrees not to receive or accept any collateral or security
therefor without the prior written permission of the Lender.  The Guarantor
shall not assign, transfer, hypothecate or dispose of the Guarantor Subordinated
Debt while this Agreement is in effect.  In the event of any sale, receivership,
insolvency or bankruptcy proceeding, or assignment for the benefit of creditors,
or any proceeding by or against the Borrower for any relief under any bankruptcy
or insolvency law or other laws relating to the relief of debtors, readjustment
of indebtedness, reorganizations, compositions or extensions, then and in any
such event any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon, or
with respect to, all or

 

6

--------------------------------------------------------------------------------


 

any part of the Guarantor Subordinated Debt or otherwise shall be paid or
delivered directly to the Lender for application to the obligations and
liabilities of the Guarantor under this Agreement (whether due or not due and in
such order and manner as the Lender may determine in the exercise of its sole
discretion) until the obligations of the Guarantor hereunder shall have been
fully paid and satisfied.  The Guarantor hereby irrevocably authorizes and
empowers the Lender to demand, sue for, collect and receive every such payment
or distribution on account of the Guarantor Subordinated Debt and give
acquittance therefor and to file claims and take such other proceedings in the
Lender’s own name or in the name of the Guarantor or otherwise, as the Lender
may deem necessary or advisable to carry out the provisions of this Agreement. 
The Guarantor hereby agrees to execute and deliver to the Lender such powers of
attorney, assignments, endorsements or other instruments as may be requested by
the Lender in order to enable the Lender to enforce any and all claims upon, or
with respect to, the Guarantor Subordinated Debt, and to collect and receive any
and all payments or distributions which may be payable or deliverable at any
time upon or with respect thereto.

 

So as to secure the performance by the Guarantor of the provisions of this
Agreement, the Guarantor assigns, pledges and grants to the Lender a security
interest in, and lien on, the Guarantor Subordinated Debt, all proceeds thereof
and all and any security and collateral therefor.  Upon the request of the
Lender, the Guarantor shall endorse, assign and deliver to the Lender all notes,
instruments and agreements evidencing, securing, guarantying or made in
connection with the Guarantor Subordinated Debt.

 

Nothing contained in this Agreement shall be construed to give the Guarantor any
right of subrogation in or to the Obligations or any of the Financing Documents,
or all or any part of the interest of the Lender therein, until the Obligations
have been paid in full.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1             Representations and Warranties.

 

The Guarantor represents and warrants to the Lender as follows:

 

2.1.1        Good Standing.

 

The Guarantor (a) is duly organized, existing and in good standing under the
laws of the State of Delaware, (b) has the power to own its property and to
carry on its business as now being conducted, and (c) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned by it therein or in which the transaction of its business
makes such qualification necessary, except in each case referred to in clause
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

2.1.2        Power and Authority.

 

The Guarantor has full power and authority to execute and deliver this Agreement
and the other Financing Documents to which it is a party and to incur and
perform the Obligations whether under this Agreement, the other Financing
Documents or otherwise, all

 

7

--------------------------------------------------------------------------------


 

of which have been duly authorized by all proper and necessary action under the
governing documents of the Guarantor.  No consent or approval of owners or any
creditors of the Guarantor, and no consent, approval, filing or registration
with or notice to any Governmental Authority on the part of the Guarantor, is
required as a condition to the execution, delivery, validity or enforceability
of this Agreement or the other Financing Documents or the performance by the
Guarantor of the Obligations other than filings for the perfection of Liens.

 

2.1.3        Binding Agreements.

 

This Agreement and the other Financing Documents executed and delivered by the
Guarantor have been properly executed and delivered and constitute the valid and
legally binding obligations of the Guarantor and are fully enforceable against
the Guarantor in accordance with their respective terms.

 

2.1.4        No Conflicts.

 

Neither the execution, delivery and performance of the terms of this Agreement
or of any of the other Financing Documents executed and delivered by the
Guarantor nor the consummation of the transactions contemplated by this
Agreement will conflict with, violate or be prevented by (a) the Guarantor’s
organizational documents, (b) any existing mortgage, indenture, contract or
agreement binding on the Guarantor or affecting its property, or (c) any Laws,
except in each case referred to in clause (b) or (c), as would not reasonably be
expected to have a Material Adverse Effect.

 

2.1.5        Compliance with Laws.

 

The Guarantor is not in violation of any applicable Laws (including, without
limitation, any Laws relating to employment practices, to environmental,
occupational and health standards and controls) or order, writ, injunction,
decree or demand of any court, arbitrator or any Governmental Authority
affecting the Guarantor or any of its properties, the violation of which,
considered in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

2.1.6        Litigation.

 

There are no proceedings, actions or investigations pending or, so far as the
Guarantor knows, threatened before or by any court, arbitrator or any
Governmental Authority which, in any one case or in the aggregate, if determined
adversely to the interests of the Guarantor, would reasonably be expected to
have a Material Adverse Effect.

 

2.1.7        Full Disclosure.

 

The financial statements referred to in the Financing Documents (including,
without limitation, this Agreement), and the statements, reports or certificates
furnished by the Guarantor in connection with the Financing Documents when taken
in their entirety (a) do not contain any untrue statement of a material fact and
(b) do not omit any material fact necessary to make the statements contained
therein not misleading.  There is no fact known to the Guarantor and existing on
the Closing Date which Borrower or Guarantor has not disclosed to the Lender in
writing prior to the date of this Agreement and there is no fact known

 

8

--------------------------------------------------------------------------------


 

to Guarantor arising after the Closing Date, and existing at the time of the
remaking by Borrower of the representations under the Financing Agreement, which
Borrower or Guarantor has not disclosed to Lender in writing or publicly filed
with the Securities Exchange Commission, with respect to the transactions
contemplated by the Financing Documents, prior to the remaking by Borrower of
the representations under the Financing Agreement, that in the reasonable
opinion of the Guarantor could materially adversely affect the condition,
financial or other wise, results of operations, business, or assets of the
Guarantor.

 

2.1.8        Financial Interest.

 

The Guarantor will derive a benefit from the Credit Facilities extended to and
the Obligations incurred by the Borrower.

 

Section 2.2             Survival; Updates of Representations and Warranties.

 

All representations and warranties contained in or made under or in connection
with this Agreement and the other Financing Documents shall survive the Closing
Date, the making of any advance under the Financing Agreement and the incurring
of any Obligations.

 

ARTICLE III
AFFIRMATIVE COVENANTS

 

The Guarantor hereby covenants and agrees as follows:

 

Section 3.1             Further Assurances.

 

The Guarantor will make, execute, acknowledge and deliver all and every such
further acts and assurances as the Lender shall from time to time require for
confirming or carrying out the intentions or facilitating the performance of the
terms of this Agreement.

 

Section 3.2             Financial Records.

 

The Guarantor will maintain or cause to be maintained full, complete, accurate
and adequate records and books of account in accordance with generally accepted
accounting principles consistently applied.

 

Section 3.3             Estoppel Certificates.

 

Within ten (10) days following any request of the Lender so to do, the Guarantor
will furnish the Lender and such other persons as the Lender may direct with a
written certificate, duly acknowledged stating in detail whether or not any
credits, offsets or defenses exist with respect to this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1             Notices.

 

All notices, requests and demands to or upon the parties to this Agreement shall
be in writing and shall be deemed to have been given or made when delivered by
hand on a Business Day, or two (2) days after the date when deposited in the
mail, postage prepaid by registered or certified mail, return receipt requested,
or when sent by overnight courier, on the Business Day next following the day on
which the notice is delivered to such overnight courier, addressed as follows:

 

 

Guarantor:

Surplus Acquisition Venture, LLC

 

 

1920 L Street NW, 6th Floor

 

 

Washington, D.C. 20036

 

 

Attention: James M. Rallo, CFO and Treasurer

 

 

 

 

with a copy to:

Gibson, Dunn & Crutcher LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: Aaron F. Adams, Esq.

 

 

 

 

Lender:

Bank of America, N.A.

 

 

1101 Wootton Parkway, 4th Floor

 

 

Rockville, Maryland 20852

 

 

Attention: Michael J. Radcliffe, SVP

 

 

 

 

with a copy to:

Troutman Sanders LLP

 

 

1660 International Drive, Suite 600

 

 

McLean, Virginia 22102

 

 

Attention: Richard M. Pollak, Esq.

 

By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any Business Day.

 

Section 4.2             Amendments; Waivers.

 

This Agreement may not be amended, modified, or changed in any respect except by
an agreement in writing signed by the Lender and the Guarantor.  No waiver of
any provision of this Agreement, nor consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing. 
No course of dealing between the Guarantor and the Lender and no act or failure
to act from time to time on the part of the Lender shall constitute a waiver,
amendment or modification of any provision of this Agreement or any right or
remedy under this Agreement or under applicable Laws.

 

Without implying any limitation on the foregoing:

 

10

--------------------------------------------------------------------------------


 

(A)           ANY WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE, FOR THE TERMS AND PURPOSE FOR WHICH GIVEN, SUBJECT TO SUCH CONDITIONS
AS THE LENDER MAY SPECIFY IN ANY SUCH INSTRUMENT.

 

(B)           NO WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT SHALL EXTEND TO ANY
SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT, OR IMPAIR ANY RIGHT CONSEQUENT
THERETO.

 

(C)           NO NOTICE TO OR DEMAND ON THE GUARANTOR IN ANY CASE SHALL ENTITLE
THE GUARANTOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE SAME, SIMILAR OR
OTHER CIRCUMSTANCE.

 

(D)           NO FAILURE OR DELAY BY THE LENDER TO INSIST UPON THE STRICT
PERFORMANCE OF ANY TERM, CONDITION, COVENANT OR AGREEMENT OF THIS AGREEMENT OR
OF ANY OF THE OTHER FINANCING DOCUMENTS, OR TO EXERCISE ANY RIGHT, POWER OR
REMEDY CONSEQUENT UPON A BREACH THEREOF, SHALL CONSTITUTE A WAIVER, AMENDMENT OR
MODIFICATION OF ANY SUCH TERM, CONDITION, COVENANT OR AGREEMENT OR OF ANY SUCH
BREACH OR PRECLUDE THE LENDER FROM EXERCISING ANY SUCH RIGHT, POWER OR REMEDY AT
ANY TIME OR TIMES.

 

(E)           BY ACCEPTING PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE
UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER FINANCING DOCUMENTS, THE LENDER
SHALL NOT BE DEEMED TO WAIVE THE RIGHT EITHER TO REQUIRE PROMPT PAYMENT WHEN DUE
OF ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER
FINANCING DOCUMENTS, OR TO DECLARE A DEFAULT FOR FAILURE TO EFFECT SUCH PROMPT
PAYMENT OF ANY SUCH OTHER AMOUNT.

 

Section 4.3             Cumulative Remedies.

 

The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as the Lender shall
determine and are in addition to, and not exclusive of, rights, powers and
remedies provided by existing or future applicable Laws.  In order to entitle
the Lender to exercise any remedy reserved to it in this Agreement, it shall not
be necessary to give any notice, other than such notice as may be expressly
required in this Agreement.  Without limiting the generality of the foregoing,
the Lender may:

 

(A)           PROCEED AGAINST THE GUARANTOR WITH OR WITHOUT PROCEEDING AGAINST
THE BORROWER OR ANY OTHER PERSON WHO MAY BE LIABLE FOR ALL OR ANY PART OF THE
OBLIGATIONS;

 

(B)           PROCEED AGAINST THE GUARANTOR WITH OR WITHOUT PROCEEDING UNDER ANY
OF THE OTHER FINANCING DOCUMENTS OR AGAINST ANY COLLATERAL OR OTHER COLLATERAL
AND SECURITY FOR ALL OR ANY PART OF THE OBLIGATIONS;

 

11

--------------------------------------------------------------------------------


 

(C)           WITHOUT REDUCING OR IMPAIRING THE OBLIGATION OF THE GUARANTOR AND
WITHOUT NOTICE, RELEASE OR COMPROMISE WITH ANY OTHER PERSON LIABLE FOR ALL OR
ANY PART OF THE OBLIGATIONS UNDER THE FINANCING DOCUMENTS OR OTHERWISE; OR

 

(D)           WITHOUT REDUCING OR IMPAIRING THE OBLIGATIONS OF THE GUARANTOR AND
WITHOUT NOTICE THEREOF:  (I) FAIL TO PERFECT THE LIEN IN ANY OR ALL COLLATERAL
OR TO RELEASE ANY OR ALL THE COLLATERAL OR TO ACCEPT SUBSTITUTE COLLATERAL,
(II) APPROVE THE MAKING OF ADVANCES UNDER THE CREDIT FACILITIES UNDER THE
FINANCING AGREEMENT, (III) WAIVE ANY PROVISION OF THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS, (IV) EXERCISE OR FAIL TO EXERCISE RIGHTS OF SET-OFF OR
OTHER RIGHTS, OR (V) ACCEPT PARTIAL PAYMENTS OR EXTEND FROM TIME TO TIME THE
MATURITY OF ALL OR ANY PART OF THE OBLIGATIONS.

 

Section 4.4                                      Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:

 

(A)           THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL REMAIN EFFECTIVE AND BINDING ON THE PARTIES THERETO AND SHALL
NOT BE AFFECTED OR IMPAIRED THEREBY;

 

(B)           THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE LIMIT OF
SUCH VALIDITY;

 

(C)           IF SUCH PROVISION OR PART THEREOF PERTAINS TO REPAYMENT OF THE
OBLIGATIONS, THEN, AT THE SOLE AND ABSOLUTE DISCRETION OF THE LENDER, ALL OF THE
OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE; AND

 

(D)           IF THE AFFECTED PROVISION OR PART THEREOF DOES NOT PERTAIN TO
REPAYMENT OF THE OBLIGATIONS, BUT OPERATES OR WOULD PROSPECTIVELY OPERATE TO
INVALIDATE THIS AGREEMENT IN WHOLE OR IN PART, THEN SUCH PROVISION OR PART
THEREOF ONLY SHALL BE VOID, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN
OPERATIVE AND IN FULL FORCE AND EFFECT.

 

Section 4.5                                      Assignments by Lender.

 

The Lender may, with the consent of the Borrower and the Guarantor, sell, assign
or transfer to or participate with any Person or Persons all or any part of the
Obligations, and each such Person or Persons shall have the right to enforce the
provisions of this Agreement and any of the other Financing Documents as fully
as the Lender, provided that the Lender shall continue to have the unimpaired
right to enforce the provisions of this Agreement and any of the other Financing
Documents as to so much of the Obligations that the Lender has not sold,
assigned or transferred.  In connection with the foregoing, the Lender shall
have the right to disclose to any such actual or potential purchaser, assignee,
transferee or participant all financial records, information, reports, financial
statements and documents obtained in connection with this Agreement and any of
the other Financing Documents or otherwise; provided that each such

 

12

--------------------------------------------------------------------------------


 

recipient shall have executed and delivered to the Guarantor a confidentiality
agreement containing substantially the same terms as Section 8.21 of the
Financing Agreement.

 

Section 4.6                                      Successors and Assigns.

 

This Agreement shall be binding upon the Guarantor and its successors and
assigns, and shall inure to the benefit of the Lender and its successors and
assigns.

 

Section 4.7                                      Continuing Agreements.

 

All covenants, agreements, representations and warranties made by the Guarantor
in this Agreement and in any certificate delivered pursuant hereto shall survive
the making by the Lender of advances and other extensions of credit under the
Credit Facilities and the execution and delivery of each promissory note
evidencing all or any part of the Obligations, shall be binding upon the
Guarantor regardless of how long before or after the date hereof any of the
Obligations were or are incurred, and shall continue in full force and effect so
long as any of the Obligations are outstanding and unpaid.  From time to time
upon the Lender’s request, and as a condition of the release of any one or more
of the Security Documents, the Guarantor and other Persons obligated with
respect to the Obligations shall provide the Lender with such acknowledgments
and agreements as the Lender may require to the effect that there exists no
defenses, rights of setoff or recoupment, claims, counterclaims, actions or
causes of action of any kind or nature whatsoever against the Lender, its agents
and others, or to the extent there are, the same are waived and released.

 

Section 4.8                                      Enforcement Costs.

 

The Guarantor agrees to pay to the Lender on demand all Enforcement Costs,
together with interest thereon from the date incurred or advanced until paid in
full at a per annum rate of interest equal at all times to the Post-Default
Rate.  Enforcement Costs shall be immediately due and payable at the time
advanced or incurred, whichever is earlier.  Without implying any limitation on
the foregoing, the Guarantor agrees, as part of the Enforcement Costs, to pay
upon demand any and all stamp and other Taxes and fees payable or determined to
be payable in connection with the execution and delivery of this Agreement and
to save the Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay any Taxes or
fees referred to in this Section.  The provisions of this Section shall survive
the execution and delivery of this Agreement, the repayment of the other
Obligations and shall survive the termination of this Agreement.

 

Section 4.9                                      Applicable Law.

 

As a material inducement to the Lender to enter into this Agreement, the
Guarantor acknowledges and agrees that the Financing Documents, including, this
Agreement, shall be governed by the Laws of the State, as if each of the
Financing Documents and this Agreement had each been executed, delivered,
administered and performed solely within the State even though for the
convenience and at the request of the Borrower, one or more of the Financing
Documents may be executed elsewhere.  The Lender acknowledges, however, that
remedies under certain of the Financing Documents that relate to property
outside the State may be subject to the laws of the state in which the property
is located.

 

13

--------------------------------------------------------------------------------


 

Section 4.10                                Duplicate Originals and
Counterparts.

 

This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.

 

Section 4.11                                Financing Documents.

 

This Agreement is one of the Financing Documents defined in the Financing
Agreement.

 

Section 4.12                                Headings; Etc.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof. 
The above Recitals are part of this Agreement.

 

Section 4.13                                No Partnership; Third Parties.

 

Nothing contained in this Agreement shall be construed in a manner to create any
relationship between the Guarantor and the Lender other than the relationship of
guarantor and lender and the Guarantor and the Lender shall not be considered
partners or co-venturers for any purpose.  The terms and provisions of this
Agreement are for the benefit of the Lender and its successors, assigns,
endorsees and transferees and all persons claiming under or through it and no
other person shall have any right or cause of action on account thereof.  The
Lender has no obligation to make any advance of any loan provided for in the
Financing Agreement or otherwise for the benefit of the Guarantor; the Guarantor
has no beneficial interest in the proceeds of any of the loans or otherwise
under the Obligations or rights or claims under the Financing Agreement or any
of the other Financing Documents.  The obligations and liabilities of the
Guarantor shall in no manner be affected by the actual use of the proceeds of
the Credit Facilities or otherwise or whether the Lender waives any or all of
the conditions to advances set forth in the Financing Agreement or any of the
other Financing Documents.

 

Section 4.14                                Consent to Jurisdiction.

 

The Guarantor irrevocably submits to the nonexclusive jurisdiction of the courts
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof over any suit, action, or proceeding arising out of or relating
to this Agreement.  The Guarantor irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to laying the
venue of any such suit, action, or proceeding brought in any such court and any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.  Final judgment in any such suit, action,
or proceeding brought in any such court shall be conclusive and binding upon the
Guarantor and may be enforced in any court to the jurisdiction of which the
Guarantor is subject, by a suit upon such judgment provided that service of
process is effected upon the Guarantor in a manner specified in this Agreement
or as otherwise permitted by applicable law.

 

14

--------------------------------------------------------------------------------


 

Section 4.15                                Service of Process.

 

The Guarantor hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Agreement by the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to the
Guarantor at the Guarantor’s address designated in Section 4.1 (Notices).  The
Guarantor irrevocably agrees that such service (y) shall be deemed in every
respect to be effective service of process upon it in any such suit, action, or
proceeding and (z) shall, to the fullest extent permitted by law, be taken and
held to be valid personal service upon the Guarantor.  Nothing in this
Section shall affect the right of the Lender to serve process in any manner
otherwise permitted by law or limit the right of the Lender otherwise to bring
proceedings against the Guarantor in the courts of any other appropriate
jurisdiction or jurisdictions.

 

Section 4.16                                WAIVER OF TRIAL BY JURY.

 

THE GUARANTOR AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE GUARANTOR AND THE LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE
FINANCING DOCUMENTS, OR (C) THE COLLATERAL.  THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

 

THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE GUARANTOR AND
THE LENDER, AND THE GUARANTOR AND THE LENDER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THE
GUARANTOR AND THE LENDER FURTHER REPRESENT THAT THEY HAVE BEEN REPRESENTED IN
THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

Section 4.17                                Liability of the Lender.

 

The Guarantor hereby agrees that the Lender shall not be chargeable for any
negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by the Lender in making examinations, investigations or
collections, or otherwise in perfecting, maintaining, protecting or realizing
upon any lien or security interest or any other interest in the Collateral or
other security for the Obligations.

 

By inspecting the Collateral or any other properties of the Borrower or by
accepting or approving anything required to be observed, performed or fulfilled
by the Borrower or to be given to the Lender pursuant to this Agreement or any
of the other Financing Documents, the Lender shall not be deemed to have
warranted or represented the condition, sufficiency, legality,

 

15

--------------------------------------------------------------------------------


 

effectiveness or legal effect of the same, and such acceptance or approval shall
not constitute any warranty or representation with respect thereto by the
Lender.

 

Section 4.18                                Reinstatement.

 

If at any time any payment, or portion thereof, made by, or for the account of,
the Borrower or the Guarantor on account of any of the obligations and
liabilities arising hereunder or under any of the Financing Documents is set
aside by any court or trustee having jurisdiction as a voidable preference or
fraudulent conveyance or must otherwise be restored or returned by the Lender to
the Borrower or to the Guarantor under any insolvency, bankruptcy or other
federal and/or state laws or as a result of any dissolution, liquidation or
reorganization of the Borrower or upon, or as a result of, the appointment of
any receiver, intervenor or conservator of, or trustee, or similar officer for,
the Borrower or any substantial part of its properties or assets, the Guarantor
hereby agrees that this Agreement shall continue and remain in full force and
effect or be reinstated, as the case may be, all as though such payment(s) had
not been made.

 

Section 4.19                                Complete and Final Expression of
Agreement.

 

This Agreement and the other Financing Documents are intended by the Lender and
the Guarantor to be a complete, exclusive and final expression of the agreements
contained herein.  Neither the Lender nor the Guarantor shall hereafter have any
rights under any prior agreements pertaining to the matters addressed by this
Agreement but shall look solely to this Agreement for definition and
determination of all of their respective rights, liabilities and
responsibilities under this Agreement.  No course of dealing, course of
performance or trade usage, and no parol evidence of any nature, shall be used
to supplement or modify any terms of this Agreement.  The Lender and the
Guarantor further agree that there are no conditions to the full effectiveness
of this Agreement, unless otherwise expressly stated herein.  The Guarantor has
unconditionally delivered this Agreement to the Lender, and failure to sign this
or any other guarantee by any other person shall not discharge the liability of
the Guarantor hereunder.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first set forth above.

 

 

SURPLUS ACQUISITION VENTURE, LLC

 

 

 

 

 

By:

/s/ James M. Rallo

 

Name: James M. Rallo

 

Title: Treasurer

 

[Signature Page to Guaranty of Payment Agreement]

 

--------------------------------------------------------------------------------